The opinion of the Court was delivered by
Justice Heydenfeldt.
Section 180, chap. 5 of the Practice
Act prescribes, that “upon the trial of an issue of fact by the Court, its decisions shall be given in writing, and filed with the clerk within ten days after the trial took place. In giving the decision, the facts found and the conclusions of law shall be separately stated. Judgment upon the decision shall be executed accordingly.”
We are of opinion that this law is not merely directory, and we have no right to destroy or impair its efficacy. It is intended by it, that the decision of the Court shall be the basis of the judgment in the same manner as the verdict of a jury; and it follows, that without such decisión the judgment cannot stand. '
This cause is therefore reversed; and remanded for a new trial, with costs.